DETAILED ACTION

This communication is a non-final office action on the merits on patent application 17/179057, attorney docket 351913-980121 which has a claimed effective filing date of 7/9/2020 from Provisional Application 63049775 assigned to SILICON STORAGE TECHNOLOGY, INC.  The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 

As for claim 1,
The prior art does not teach or make obvious the method of forming a memory cell, comprising:
 forming a (tunneling) oxide layer (on the floating gate) that includes a first portion over the upper surface (of the floating gate), a second portion directly on the side surface, and a third portion directly on the sharp edge;
 performing an etch that thins the second oxide layer in a non-uniform manner such that the third portion of the second oxide layer is thinner than the first and second portions of the second oxide layer and 
 performing a second oxide deposition that thickens the first, second and third portions of the second oxide layer,
then forming a second polysilicon block having a first portion directly on the first portion of the second oxide layer and a second portion directly on the third portion of the second oxide layer.
Examiner notes that the limitation “sharp edge” would be understood by one skilled in forming floating gate memory cells, so would not be indefinite as a term of degree.
Claims 2-11 depend from claim 1 and carry the same novel method steps.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 2006/0170029 to Liu et al.  teaches forming a tunnel oxide and etching it, but it does not etch the corner that is later in contact with the control gate polysilicon.  In addition, it does not include a second oxide step that thickens the tunnel oxide.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Primary Examiner, Art Unit 2893